IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

CASH W. PAWLEY,                          NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D17-1665

FLORIDA DEPARTMENT OF
CORRECTIONS,

      Respondent.

___________________________/

Opinion filed June 6, 2017.

Petition for Writ of Certiorari -- Original Jurisdiction.

Cash W. Pawley, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Lateasha L. Powell, Assistant Attorney
General, Tallahassee; Kenneth S. Steely, General Counsel, Florida Department of
Corrections, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED. See Brown v. Campion, 757 So. 2d 535 (Fla. 1st DCA 2000);

Banks v. State, 916 So. 2d 35 (Fla. 1st DCA 2005).

WINOKUR, JAY, and M.K. THOMAS, JJ., CONCUR.